Exhibit 10.1
STOCK DELIVERY AGREEMENT
     This agreement (“Agreement”) is made and entered into as of December 8,
2010, by and among Clearwire Communications LLC, a Delaware limited liability
company (“Clearwire Communications”), Clearwire Finance, Inc., a Delaware
corporation (“Clearwire Finance” and together with Clearwire Communications, the
“Issuers”), and Clearwire Corporation, a Delaware corporation (“Parent”).
     WHEREAS, Parent is the managing member of Clearwire Communications, and
Clearwire Communications is the sole owner of Clearwire Finance;
     WHEREAS, the Issuers and Parent have entered into a purchase agreement
dated as of December 3, 2010 (the “Purchase Agreement”) with J.P. Morgan
Securities LLC, as representative of the initial purchasers listed on Schedule 1
thereto (the “Initial Purchasers”), providing for the issuance and sale by the
Issuers in an offering under Rule 144A promulgated under the Securities Act of
1933, as amended (the “Act”), of up to $1.41 billion in aggregate principal
amount of the Issuers’ 8.25% Exchangeable Notes due 2040 (the “Notes”), which
Notes are exchangeable under certain circumstances into shares of Class A common
stock, par value $0.0001 per share, of Parent (the “Class A Shares”); and
     NOW, THEREFORE, in consideration of the foregoing and in consideration of
the mutual covenants contained herein, the parties agree as follows:
Agreement
     1. If the Issuers are required or choose to deliver Class A Shares to the
holders of the Notes in accordance with the terms of the Notes and the
Indenture, dated as of December 8, 2010 (the “Indenture”), by and among the
Issuers, the guarantors party thereto, and Wilmington Trust FSB, as trustee (the
“Trustee”), related to the Notes, then, to the extent necessary to enable the
Issuers to satisfy such obligation, Parent agrees to issue to the holders of the
Notes the number of Class A Shares that the Issuers are obligated to deliver,
and the Issuers hereby direct Parent to deliver, or cause to be delivered, such
Class A Shares to the holders of the Notes on behalf of the Issuers in
accordance with the Indenture. Any Class A Shares delivered by Parent to the
holders of the Notes on behalf of the Issuers shall be upon issuance fully paid
and non-assessable by Parent and free from all taxes, liens and charges with
respect to the issue thereof.
     2. If the Class A Shares are listed on a national securities exchange or
automated quotation system, Parent agrees to use its reasonable best efforts to
cause the Class A Shares required to be delivered by the Issuers to the holders
of the Notes upon exchange of the Notes to be listed on such national securities
exchange or automated quotation system.
     3. Parent hereby agrees that if Parent issues “restricted securities”
(within the meaning of Rule 144(a)(3) under the Act) to holders of the Notes
pursuant to paragraph 1 hereof, Parent shall make available and deliver to such
holders such information and reports as Clearwire Communications would be
required pursuant to the Indenture to provide to such holders of the Notes;
provided that if Parent or Clearwire Communications has electronically filed
with the Securities and Exchange Commission’s Next-Generation EDGAR system (or

 



--------------------------------------------------------------------------------



 



any successor system) the reports described in Section 1007(a) of the Indenture
(including any consolidating information required by Section 1007(b) of the
Indenture, unless otherwise provided to the Trustee and the Holders), Parent and
the Issuers shall be deemed to have satisfied the requirements of this paragraph
3.
     4. Parent hereby agrees to notify the Issuers promptly upon the occurrence
of any event that would cause an adjustment to the amount of Class A Shares
required to be delivered by the Issuers upon exchange of the Notes as set forth
in the Indenture.
     5. Upon any such issuance of Class A Shares, Clearwire Communications
shall, in accordance with Section 7.6 and Section 7.7 of its Amended and
Restated Operating Agreement (as amended, the “Operating Agreement”), issue to
Parent on a concurrent basis a number of “Voting Units” and a number of “Class A
Common Units” (each as defined in the Operating Agreement), in each case equal
to the number of Class A Shares so issued.
     6. The Issuers hereby agree to indemnify Parent and each of its directors
and officers (each, an “Indemnified Party”) against, and agree to hold, save and
defend each Indemnified Party harmless from, any loss, expense or damage
(including, without limitation, reasonable attorneys’ fees and expenses and
court costs actually incurred) suffered or incurred by an Indemnified Party by
reason of anything such Indemnified Party may in good faith do or refrain from
doing for or on behalf of the Issuers pursuant to this Agreement; provided,
however, that the Issuers shall not be required to indemnify an Indemnified
Party for any loss, expense or damage that such Indemnified Party may suffer or
incur as a result of its willful misconduct or gross negligence.
     7. Miscellaneous.
     (a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS
PRINCIPLES THEREOF.
     (b) Capitalized terms used herein but not defined herein shall have the
meanings ascribed to such terms in the Indenture.
     (c) In the event that any claim of inconsistency between this Agreement and
the terms of the Indenture arise, as they may from time to time be amended, the
terms of the Indenture shall control.
     (d) If any provision of this Agreement shall be held illegal, invalid, or
unenforceable by any court, this Agreement shall be construed and enforced as if
such provision had not been contained herein and shall be deemed an agreement
among us to the full extent permitted by applicable law.
     (e) The terms and provisions of this Agreement are intended solely for the
benefit of each party hereto and their respective successors or permitted
assigns, and it is not the intention of the parties to confer third-party
beneficiary rights to any other person, except that the holders of the Notes
shall be deemed third-party

2



--------------------------------------------------------------------------------



 



beneficiaries of this Agreement and shall be entitled to enforce the provisions
of this Agreement as if they were parties hereto.
     (f) This Agreement may not be assigned by either party without the prior
written consent of both parties.
     (g) Notwithstanding paragraph 7(e) herein, the Issuers and Parent may
amend, modify or waive any provision of this Agreement without the consent of
the holders of the Notes. If any provision of this Agreement is amended,
modified or waived, Clearwire Communications shall promptly thereafter notify
the holders of the Notes and the Trustee of such amendment, modification or
waiver.
[The remainder of the page has been left blank intentionally.]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement by
their duly authorized officers as of the day and year above written.

            CLEARWIRE COMMUNICATIONS LLC
      By:   /s/ Hope F. Cochran         Name:   Hope F. Cochran        Title:  
Senior Vice President, Finance and
Treasurer        CLEARWIRE FINANCE, INC.
      By:   /s/ Hope F. Cochran         Name:   Hope F. Cochran        Title:  
Senior Vice President, Finance and
Treasurer        CLEARWIRE CORPORATION
      By:   /s/ Hope F. Cochran         Name:   Hope F. Cochran        Title:  
Senior Vice President, Finance and
Treasurer     

Signature Page to Stock Delivery Requirement

 